Case 4:19-cv-04370 Document 58 Filed on 08/13/21 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 13, 2021
                                                               Nathan Ochsner, Clerk
Case 4:19-cv-04370 Document 58 Filed on 08/13/21 in TXSD Page 2 of 4
Case 4:19-cv-04370 Document 58 Filed on 08/13/21 in TXSD Page 3 of 4
Case 4:19-cv-04370 Document 58 Filed on 08/13/21 in TXSD Page 4 of 4
